In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 10/27/21 are acknowledged. Claims 1, 6 – 8, 16, and 17 have been amended. Claims 1 – 21 are pending.

Response to Amendments / Arguments
Applicant's arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 have been fully considered but they are moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically, the new limitations in independent claim 1 recite a ground electrode(s) that is bent and relatively narrow, so that its two portions are spaced apart and form a gap devoid of electrodes. Accordingly, the Examiner has applied a reference by Sugiyama (US 2006/0210212 A1) that has been yielded by an updated prior art search and discloses (e.g., Fig. 7) an electro-optic waveguide modulator comprising waveguides and electrodes that are curved to define a 180-degree/U-shaped turn (the same topology as that in Fig. 1 of the instant application), wherein the modulator comprises a coplanar waveguide electrode 15-17 (same type as that in in Fig. 1 of the instant application) 
In light of the foregoing analysis, independent claim 1 is rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.
As an aside, it is also noted that by Doerr et al (US 10,088,733 B2), previously cited as pertinent art, also discloses (Fig. 2A) an electro-optic waveguide modulator of a Mach-Zehnder type, the Mach-Zehnder interferometer waveguides being curved to define a 180-degree/ U-shaped turn, wherein the modulator comprises ground electrodes that are relatively narrow and bent, so that its two portions are spaced apart and form a gap devoid of electrodes. The Doerr reference may be applied to provide an alternative ground(s) of rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8, 11 – 17, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kissa et al (US 2021/0080796 A1) in view of Zhou (US 2019/0361315 A1), and further in view of Sugiyama (US 2006/0210212 A1).
Regarding claim 1, Kissa discloses (Figs. 4 – 6; Abstract; para. 0011 – 0042) an electro-optic device (“an electro-optic modulator” in the Abstract) comprising (see annotated Fig. 6 below): 
a first waveguide 604a (“a first optical waveguide 604a” at para. 0039) comprising a first straight waveguide section (of length L1), a first bend waveguide section 606a, and a second straight 
a first electrode structure 602a,602b (para. 0039) comprising a first hot electrode 602a and a first ground electrode 602b (it is a signal electrode for a differential/dual-drive arrangement in Fig. 6, but either of 602a and 602 can be a ground electrode when a single-drive arrangement (para. 0015) is used; ground electrodes are cited at para. 0003), the first hot electrode 602a comprising a first straight hot electrode section (of length L1) and a second straight hot electrode section (of length L3); 
wherein the first waveguide 604a comprises a first length (equal to L1+L2+L3+(extra length of the waveguide bend 606a)), and the first electrode structure 602a,602b comprises a second length (equal to L1+L2+L3), creating a difference in length (equal to the extra length of the waveguide bend 606a relative to a straight electrode length in region L2, as seen in Fig. 6) and a corresponding phase difference between light propagating through the first waveguide 604a and a modulating electric signal propagating through the first electrode structure 602a,602b, whereby the difference in length improves/increases the modulation bandwidth of the electro-optic modulator (“… an electrical-optical modulator may include one or more phase delay sections; and one or more modulation polarity reversal sections, the electrical-optical modulator having a frequency response characterized by a modulation bandwidth above a threshold value” at para. 0005; “Some implementations described herein provide an electrical-optical modulator that includes … a path delay on one or more optical waveguides of the electrical-optical modulator, and a modulation polarity reversal of the one or more optical waveguides in one or more of the modulation sections. In this way, the electrical-optical modulator provides a frequency response with increased modulation bandwidth …” at para. 0012; and “… in the second section L2, the waveguide may be configured to provide a path-length delay of an optical signal. In other words, a path length of the waveguide in the second section L2 may be greater than a path length of the electrode in the second section L2. The path-length delay of the optical signal may delay a phase of the optical signal. In some implementations, the first section L1, the third section L3, or one or more additional sections providing modulation may additionally, or alternatively, include a time delay of an electrical signal of an electrode. In this way, the electrical-optical modulator may have a frequency response characterized by a modulation bandwidth that satisfies (e.g., is greater than) a threshold value (e.g., 60 gigahertz (GHz), 75 GHz, 80 GHz, or 85 GHz)” at para. 0017).  

    PNG
    media_image1.png
    690
    1705
    media_image1.png
    Greyscale


Annotated Fig. 6 of Kissa.

Kissa (i) does not expressly state that the difference in length compensates for a mismatch between the first hot electrode 602a and the first waveguide 604a, even though this principle of operation (quasi-phase-matching) is implicitly used by Kissa; and (ii) does not expressly teach that the electro-optic modulator can be folded by using 180-degree/U-shape turns in the first hot electrode 602a and the first waveguide 604a. However, Zhou and Sugiyama provide features (i) and (ii), as detailed below. 
As for feature (i), Kissa improves/broadens the modulation bandwidth of the electro-optic modulator (e.g., para. 0012 and 0017) by introducing a proper phase delay(s) in the first waveguide 604a in order to balance/equalize/match the overall phase (transit time) of light propagating through the first waveguide 604a and a modulating electric signal propagating vopt and the velocity of a modulating electric signal vrf (vrf > vopt in Fig. 2; vrf < vopt in Fig. 3) and thereby improves the modulation bandwidth of the modulator (note a much broader bandwidth of a compensated modulator compared to a non-compensated modulator in Fig. 11; para. 0047). Zhou details that a bent waveguide section 152,154,156 (in Fig. 6; para. 0042) and/or a bent electrode section 162,164,166 (in Fig. 7; para. 0042) can create a difference in length, whereby the difference in length compensates for a mismatch between the first electrode 160 and the first waveguide 150 (as shown by the phase-matched curves in Figs. 2 and 3; para. 0038 and 0039; also “The invention further relates to waveguide designs to decrease phase shifts between propagating electrical signals and optical intensity propagating through the respective waveguides” at para. 0002; “… phase correcting structures and corresponding methods are designed to achieve better phase-matched RF propagation and optical wave propagation, where the phase is intermittently re-aligned through the (phase) compensation sections in segmented structures” at para. 0040; “A second approach to providing phase correction involves adding extra optical waveguide length or adding extra RF waveguide length, dependent on the phase sign (i.e., phase delay or advance) between RF and optical propagation waves” at para. ). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the difference in length in a quasi-phase-matching approach used by Kissa can/should be configured such that the difference in length compensates for a mismatch between the first electrode and the first waveguide, as detailed by Zhou, so that the electro-optic modulator can have a broader bandwidth, i.e., can operate at higher modulation frequencies (para. 0012 of Kissa; Fig. 11 and para. 0047 of Zhou).   
As for feature (ii), Kissa illustrates, by way of example but not limitation, only embodiments of an electro-optic modulator with a straight-through topology (straight electrodes and the waveguide input and output disposed on opposite sides, as seen in Fig. 6) and does not expressly teach a bent/folded topology of the electro-optic modulator, even though such topology is well known in the art of electro-optic modulators. For example, Sugiyama discloses (Figs. 1, 2, and especially 7; para. 0048 – 0074 and especially 0117 – 0143) an electro-optic modulator having a bent/folded topology (a U-shaped modulator having the optical input and output on a same side) and comprising (see annotated Fig. 7 below):
a first waveguide 6(61),6(62),6(63) comprising a first straight waveguide section 6(61), a first bend waveguide section 6(62), and a second straight waveguide section 6(63) configured to propagate a first optical signal at an optical signal velocity (para. 0118, 0119, and 0122 – 0129); and 
a first electrode structure 15-17 (para. 0121) comprising a first hot electrode 15 (signal electrodes, as identified/detailed in Fig. 2), a first ground electrode 17 (as identified/detailed in Fig. 2), and a second ground electrode 16 (as identified/detailed in Fig. 2), parallel each with one another (as seen in Fig. 7), the first hot electrode 15 comprising a first (lower) straight hot electrode section (as identified in annotated Fig. 7), a first bend (180-degree/U-shaped) hot 

    PNG
    media_image2.png
    783
    1702
    media_image2.png
    Greyscale


Annotated Fig. 7 of Sugiyama.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that an electro-optic modulator with a straight-through topology, as taught by Kissa, can alternatively be shaped to have a bent/folded topology, as bent/folded topology is that it allows for a longer length (about two times longer for a U-shaped waveguide) of electro-optic modulation (for a given length of the substrate) resulting in improved/reduced voltages required for driving the modulator, because the driving voltage decreases with an increased length of electro-optic modulation (para. 0011 of Kissa states this fact of common knowledge). Alternatively, a bent/folded topology can enable a modulator with a shorter physical length (smaller size/footprint) of the substrate for a given/fixed length of electro-optic modulation.
An electro-optic modulator of the Kissa – Zhou – Sugiyama combination has a bent/folded topology that comprises a Mach-Zehnder waveguide interferometer (formed by two interferometer arms 604a,604b in Fig. 6 of Kissa) and a three-electrode structure of a coplanar-waveguide type (including a central hot electrode 15 surrounded by ground electrodes 16,17, according to Fig. 7 of Sugiyama), wherein both the waveguide interferometer waveguide arms and the three electrodes are bent/folded topology and each have a 180-degree/U-shape bent section (according to Fig. 7 of Sugiyama). The two ground electrodes 16,17 are relatively narrow so that two folded sections of the first ground electrode 17 define a gap devoid of electrodes, as identified in annotated Fig. 7 of Sugiyama which is provided above.    
In light of the foregoing analysis, the Kissa – Zhou – Sugiyama combination teaches expressly or renders obvious all of the recited limitations.

As relevant comments for all dependent claims, the following is noted: 
(a)	An electro-optic modulator of the Kissa – Zhou – Sugiyama combination has essential structural features (a bent/folded topology having a U-shape and defined by bent waveguides and bent electrodes with 180o turns and a waveguide crossings) and a principle of operation (quasi-phase matching of light propagating through the waveguide and a modulating microwave propagating through the electrode structure ) as those of the claimed electro-optic modulator, as evident from a direct side-by-side comparison of the Figure above and Fig. 5A of the instant application. Even the same material (Z-cut thin-film lithium niobate; para. 001 of Kissa; para. 0005, 0006, 0118, and 0178 of Sugiyama) of the waveguide and the same type of the electrode structure (coplanar-waveguide (CPW)) is employed in Sugiyama and the instant application.  
(b)	All of the key elements of the claimed invention, i.e., quasi-phase-matching using passive sections (of waveguides and/or electrodes) and low-loss waveguide crossings, are very well known in the art of electro-optic waveguide modulators, the applied prior-art references being only a small group/subset of a plethora of other available references. 
(c)	Additional features recited by the dependent claims are either directly present in the  electro-optic modulator of the Kissa – Zhou – Sugiyama combination or would be obvious to a person of ordinary skill in the art (which is noted as being high) as a matter of suitable/workable design (e.g., shape) choices.   

Regarding claim 2, the Kissa – Zhou – Sugiyama combination considers that the first hot electrode 602a is configured to transmit an electrical signal at an electrical signal velocity vrf (para. 0045 of Zhou) different than the first optical signal velocity vopt creating a velocity mismatch (vrf > vopt in Fig. 2; vrf < vopt in Fig. 3), whereby the difference in length compensates for the velocity mismatch (Figs. 2, 3, 1, and 11; para. 0002, 0005 – 0007, 0042, 0043, 0045 – 0047 of Zhou).  
Regarding claim 3, the Kissa – Zhou – Sugiyama combination considers that the first bend hot electrode section extends upwardly from adjacent to the first straight waveguide a bent/folded topology having a U-shape and defined by bent waveguides and bent electrodes with 180o turns and a waveguide crossings, according to Fig. 7 of Sugiyama) and a principle of operation (quasi-phase matching of light propagating through the waveguide and a modulating microwave propagating through the electrode structure by balancing/equalizing effective total paths of the light and microwave) as those of the claimed electro-optic modulator, as evident from a direct side-by-side comparison of the Figure provided above for claim 1 and Fig. 5A of the instant application.
Regarding claim 4, the Kissa – Zhou – Sugiyama combination considers that the contemplated electro-optic modulator has a Mach-Zehnder layout and further comprises (see the Figure provided above for claim 1): 
a first splitter for splitting an input (un-modulated/CW) optical signal into the first optical signal (in the first waveguide 604a) and a second optical signal (in a second waveguide 604b); and 
a second waveguide 604 comprising a third (upper) straight waveguide section (with region L1), a second bend waveguide section (180-degree turn), and a fourth (lower) straight waveguide section (within region L3) configured to propagate the second optical signal at the optical signal velocity (the second waveguide 604 is configured/shapes in full accordance with the first waveguide 604a). 
Regarding claim 5, the Kissa – Zhou – Sugiyama combination considers that the contemplated electro-optic modulator further comprises a first waveguide crossing (present and identified in annotated Fig. 6 of Kissa which is provided above for claim 1) which can be disposed at any suitable position of the first and second 
If Applicant should argue that the claim is drawn to the embodiment in Fig. 1, wherein X-cut LiNbO3 in used (versus Z-cut LiNbO3in Fig. 5A) and the waveguides are disposed within the inter-electrode gaps and modulated using a horizontal/in-plane electric field component, the Examiner took official notice in the Office Action of 7/30/21 that both Z-cut and X-cut LiNbO3 are well known in the art of optical modulators (Z-cut is cited at para. 0006 and X-cut at para. 0178 of Sugiyama) and commonly used for making them. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. It would be obvious to a person of ordinary skill in the art that the modulator of the Kissa – Zhou – Sugiyama combination can be formed in either Z-cut LiNbO3 or X-cut LiNbO3, as a matter of suitable/workable material choices. When X-cut LiNbO3 is used (as a suitable/workable design choice considered by Sugiyama at para. 0178), the first and second waveguides (the arms of a Mach-Zehnder waveguide interferometer) are disposed within the two inter-electrode gaps of a CPW electrode structure (taught/illustrated by Sugiyama) and modulated using a horizontal/in-plane electric field component. The first waveguide crossing creates a polarity reversal (e.g., “… in the second section L2, the time delay section 706a and the time delay section 706b may cross, as described above ) that can compensate for a polarity reversal produced by the 180-degree turns in the waveguide and electrodes and allows the total electro-optic phase shift (due to the electric-field application) to increase (instead of being decreased without the first waveguide crossing). 
Regarding claims 6 – 8, 11, 12, 16, and 17, the electro-optic modulator of the Kissa – Zhou – Sugiyama combination has essential structural features (a bent/folded topology having a U-shape and defined by bent waveguides and bent electrodes with 180o turns and a waveguide crossings) and a principle of operation (quasi-phase matching of light propagating through the waveguide and a modulating microwave propagating through the electrode structure by balancing/equalizing effective total paths of the light and microwave) as those of the claimed electro-optic modulator, as evident from a direct side-by-side comparison of Figs 6 of Kissa and Fig. 7 of Sugiyama with Figs. 1 and 5A of the instant application. Even the same material (thin-film lithium niobate; para. 001 of Kissa; para. 0005, 0006, 0118, and 0178 of Sugiyama) of the waveguide and the same type of the electrode structure (coplanar-waveguide (CPW)) is employed in both cases.  
All of the recited shapes and locations of the electrodes directly follow from the U-shaped/folded topology of the electrode-optic modulator and are substantially the same for the modulator of the Kissa – Zhou – Sugiyama combination and the claimed modulator. A variety of other suitable/workable design choices could readily be produced by a person of ordinary skill in the art.  
In particular, the Kissa – Zhou – Sugiyama combination considers that the hot and ground electrodes can form a U-shaped CPW electrode structure (according to Fig. 7 of Sugiyama), each of the electrodes being U-shaped (see annotated Fig. 7 of Sugiyama provided above for claim 1). Accordingly, the first waveguide crossing is configured to enable the first polarity reversal (e.g., “… in the second section L2, the time delay section 706a and the time delay section 706b may cross, as described above in connection with FIG. 3, to thereby reverse modulation polarity experienced by the second waveguide 704b relative to the first waveguide 704a” at para. 0047 of Kissa) that can compensate for a polarity reversal produced by the 180-degree turns in the waveguide and electrodes and allows the total electro-optic phase shift (due to the electric-field application) to increase (instead of being decreased without the first waveguide crossing). 
The first waveguide crossing can be disposed either between or beneath the hot and ground electrodes, depending on a particular crystal cut/orientation (waveguides are disposed in inter-electrode gaps in X-cut and beneath electrodes in Z-cut (as in Fig. 2 of Sugiyama) and as a matter of particular suitable/workable design choices.   
The first bend hot electrode section extends upwardly from adjacent to the first straight waveguide section, over top of the first bend waveguide section and/or the second bend waveguide section, and back down to adjacent to the first straight waveguide section and the according to the teachings of a bent/folded embodiment in Fig. 7 of Sugiyama when applied to modify the structure in Fig. 6 of Kissa (by folding the waveguides and electrodes and using a 3-electrode (CPW) structure).  
The first bend hot electrode section and the second bend ground electrode section extends upwardly from adjacent with the second straight waveguide section, over top of the first bend waveguide section and the second bend waveguide section, and back down to adjacent with the first straight waveguide section and the second straight waveguide section.  
Regarding claim 13, in the electro-optic modulator of the Kissa – Zhou – Sugiyama combination, the first bend waveguide section includes a first bend radius (“A time delay section 106 may include one or more curved bends. A bend radius of a curved bend may be from 60 micrometers (m) to 200 m” at para. 0020 of Kissa), wherein the second bend waveguide section includes a second bend radius; and wherein the first bend radius is different than the second bend radius to equalize a first optical path length of the first waveguide with a second optical path length of the second waveguide (e.g., according to equal optical paths of the first and second waveguides 602a,602b in Fig. 6 of Kissa).  
Regarding claim 14, the Kissa – Zhou – Sugiyama combination considers that the first bend waveguide section or the second bend waveguide sections can include meanderings (corresponding to meanderings 606a and/or 606b in Fig. 6 of Kissa) to equalize a first optical path length of the first waveguide with a second optical path length of the second waveguide (in order to balance the two waveguide arms of the Mach-Zehnder interferometer).  
Regarding claim 15, the Kissa – Zhou – Sugiyama considers, as a suitable/workable design/shaped choice for the waveguide structure according to Fig. 6 of Kissa, that: 
the first bend waveguide section includes a first diagonal waveguide section (a diagonal/inclined portion of 606a within region L2), and the second bend waveguide section 
further comprising a waveguide crossing at an intersection of the first diagonal waveguide section and the second diagonal waveguide section to equalize a first optical path length of the first waveguide with a second optical path length of the second waveguide (in order to balance the two waveguide arms of the Mach-Zehnder interferometer).  
Regarding claim 19, the Kissa – Zhou – Sugiyama combination considers that the first bend hot electrode section can be configured to over-compensate for a first partial mismatch of the mismatch in the first straight waveguide section and the first straight hot electrode section, which would compensate for a second partial mismatch in the second straight waveguide section and the second straight hot electrode section. Other/alternative configurations are also rendered obvious by the  Kissa – Zhou – Sugiyama combination, all configurations providing quasi-phase-matching (overall) of light propagating through the waveguides and a modulating electric signal propagating through the electrodes, as (implicitly) used by Kissa and detailed by Zhou. 
Regarding claim 20, the Kissa – Zhou – Sugiyama combination considers that the first bend hot electrode can comprise a 180o bend in order to follow along a 180o bend in the first bend waveguide section, as seen in Fig. 7 of Sugiyama. 
Regarding claim 21, the Kissa – Zhou – Sugiyama combination considers that the first waveguide comprises a thin-film Lithium Niobate material (“an electrical-optical modulator may employ … lithium niobate, thin lithium niobate …” at para. 0013 of Kissa).  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kissa in view of Zhou, in view of Sugiyama, and further in view of “Ultralow loss single layer submicron silicon waveguide crossing for SOI optical interconnect” by Ma et al, Optics Express, Vol. 21, No. 24, pp. 29374 – 29382, 2013 (hereinafter Ma).
Regarding claim 9, Kissa teaches that the first waveguide crossing (see annotated Fig. 6 of Kissa) may have a steep intersection angle, such as 70o or 90o, in order to reduce optical crosstalk between the two intersecting waveguides (“In some implementations, the time delay section 306a and the time delay section 306b may cross substantially orthogonally. … In some implementations, the time delay section 306a and the time delay section 306b may cross at an angle greater than 75 degrees. In this way, optical loss and/or crosstalk due to the crossing may be reduced” at para. 0029). While Kissa does not further detail the structural particulars of such low-crosstalk waveguide crossing, Ma describes (Fig. 1a Sections 1 and 2; Table 1) a low-crosstalk waveguide crossing having a 90o intersection angle and details that the waveguide crossing includes a first expanding section for expanding a width of a first (horizontal) waveguide (from w1 to w12 > w1, as shown in Fig. 1a), a first straight section (at width w12) for intersecting a second (vertical) waveguide, and a first tapering section for tapering the width of the first waveguide (from w12 down to w13=w1). The second (vertical) waveguide comprises, in full analogy with the first waveguide, a second expanding section for expanding a width of the second waveguide, a second straight section for intersecting the first waveguide, and a second tapering section for tapering the width of the second waveguide, as shown in Fig. 1a.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first waveguide crossing in the Kissa – Zhou – Sugiyama combination can have structural particulars as detailed by Ma in order to ensure a low transmission loss and a greatly suppressed level of optical crosstalk (Abstract; Section 4 of Ma). 
Regarding claim 10, Ma details, by way of example but not limitation, that in the first expanding section expands the width of the first waveguide from w1= 0.5 m to w12 = 2.15 mm 
It is also noted that (i) the range limits depend on a particular application (e.g., a wavelength of operation; a particular material(s) used for waveguides, etc); that (ii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iii) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). In this regard, the Kissa – Zhou – Sugiyama – Ma combination certainly recognizes  relationship between the width of a waveguide taper at a waveguide crossing as a result-effective parameter.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kissa in view of Zhou, in view of Sugiyama, and further in view of  Sugiyama (US 7,801,400 B2) (hereinafter Sugiyama 2).
Regarding claim 18, the Kissa – Zhou – Sugiyama combination considers, by way of example but not limitation, a bent/folded topology having a U-shape (as in Fig. 7 of Sugiyama). While the Kissa – Zhou – Sugiyama combination generally renders obvious that the number of folds/bands can be increased/doubled so that an S-shape can be produced, the Kissa – Zhou – Sugiyama combination does not explicitly illustrate such S-shaped topology. However, Sugiyama discloses (Figs. 9 – 15 and 17; 8:27 – 11:62) an electro-optic modulator having a bent/folded topology, wherein the folded topology can have either a U-shape (as in Figs. 12 and 15 of Sugiyama) or an S-shape (as in Fig. 17 of Sugiyama). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a U-shape bent/folded modulator of the Kissa – Zhou – Sugiyama combination can be additionally bent/folded into an S-shape, as a suitable/workable design choice that is generally rendered obvious by the Kissa – Zhou – Sugiyama combination and explicitly illustrated by Sugiyama2. An S-shaped topology/layout provides even more interaction length for electro-optic modulation (for the same chip size) and, hence, a lower modulation voltage. Conversely, an S-shaped topology/layout can allow for a smaller lithium niobate chip/footprint to provide the same interaction length as with a U-shaped topology/layout.  
In an S-shaped modulator, the first waveguide further comprises at least one additional bend waveguide section (a second 180-degree waveguide turn), and at least one additional straight waveguide section configured to propagate the first optical signal at the optical signal velocity; wherein the first hot electrode further comprises at least one additional bend hot electrode section (a second 180-degree electrode turn), and at least one additional straight hot electrode section.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0081107 A1
US 9,036,954 B2
US 10,317,770 B2

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896